Citation Nr: 1747195	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for panic disorder with social phobia, including as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD and panic disorder with social phobia, to include major depressive disorder, including as secondary to PTSD.  

3.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, panic disorder with social phobia, and major depressive disorder to include bipolar disorder and alcohol dependence including as secondary to PTSD.  

4.  Entitlement to service connection for sleep apnea, including as secondary to PTSD.

5.  Entitlement to service connection for hyperhidrosis (also claimed as a disability manifested by excessive sweating), including as secondary to PTSD.  

6.  Entitlement to service connection for a bilateral shoulder disability.
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1977 to July 1978.  He also had service with the Army Reserves from April 1986 to August 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

In September 2016 the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence in the form of a letter dated in September 2016 from Dr. K.D., the Veteran's private psychiatrist, and a lay statement from Mr. [REDACTED].  See C.F.R. §§ 20.800, 20.1304 (2016).  

In January 2017, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the January 2017 remand with respect to the issues of entitlement to service connection for panic disorder with social phobia, sleep apnea, and bilateral shoulder disabilities.  Stegall v. West, 11 Vet. App. 268 (1998). 

In May 2017, following the Board's requested development, the Veteran requested another personal hearing.  As discussed in more detail below, the Veteran has already had a personal hearing during this stage of his appeal to the Board, and is not entitled to an additional hearing.  See 38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.700 (a); see also Cook v. Snyder, 28 Vet. App. 330 (2017).

The issues of entitlement to service connection for hyperhidrosis (also claimed as a disability manifested by excessive sweating), an acquired psychiatric disability, other than PTSD, panic disorder with social phobia, and major depressive disorder to include bipolar disorder and alcohol dependence, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's panic disorder with social phobia was caused by his service-connected PTSD.

2.  The Veteran has not had major depressive disorder attributable to military service or caused by service-connected disability during the course of his claim and appeal.

3.  The Veteran's sleep apnea did not have onset during active service and was not caused by his active service or service-connected disability.  

4.  The Veteran's bilateral shoulder disability did not have onset during active service and was not caused by his active service or service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for panic disorder with social phobia have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for service connection for major depressive disorder have not all been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for sleep apnea have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for bilateral shoulder disability have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

The Veteran has recently asked for another personal hearing before a member of the Board.  As mentioned above, he has had a personal hearing, in September 2016, and a transcript of the hearing is of record.  A review of the transcript indicates the undersigned explained the issue under appeal and the evidence that would aid in substantiating it.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, the Veteran has not alleged any deficiencies in regard to his hearing.  The Board notes that he has had the opportunity to supplement the record with additional evidence and written statements, as most recently advised by the Board in the January 2017 remand and the AOJ in the May 2017 supplemental statement of the case (SSOC).  Accordingly, as he has not shown a compelling reason for another hearing to be held, and because he has had ample opportunity to submit evidence in regard to this claim, the Board finds that another hearing during this stage of his appeal is not warranted.  See 38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.700 (a); see also Cook v. Snyder, 28 Vet. App. 330 (2017).

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

A.  Panic Disorder

In this case, service connection has already been established for PTSD and the Veteran has a current diagnosis of panic disorder with social phobia.  

In February 2017, a VA medical opinion was obtained to address, in part, whether the Veteran's panic disorder with social phobia was caused or aggravated by his service-connected PTSD.  On VA examination in February 2017, the examiner opined that panic disorder with social phobia was more likely than not caused by PTSD.  In so finding, the examiner concluded that "these symptoms are likely to have resulted from the same in-service MST, and they go beyond what would typically be experienced by PTSD alone."  The examiner based this opinion on review of records, interview, and medical training.  As the February 2017 examiner explained the reasons for his conclusion, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

As the Veteran has a current diagnosis of panic disorder with social phobia, is service connected for PTSD, and there is a competent and credible medical opinion linking the two conditions, the Board finds that service connection for panic disorder with social phobia as secondary to PTSD is warranted.  38 C.F.R. §§ 3.102, 3.310.




B.  Major Depressive Disorder

The Veteran seeks entitlement to service connection for major depressive disorder, secondary to PTSD.  
In January 2015, the Veteran underwent a contracted VA examination to determine the severity of his PTSD.  Following examination and review of the claims file, the examiner, a psychologist, opined that the Veteran's mental health symptoms caused total occupational and social impairment.  In addition, the examiner diagnosed additional mental health disorders to include major depressive disorder and concluded that due to symptom overlapping, it was not possible to differentiate what portion of the occupational and social impairment indicated is caused by each mental disorder.  The January 2015 contracted VA examiner did not discuss whether the disorder was separate from the diagnosis of PTSD, attributable to service, or caused by or aggravated by service-connected PTSD.

Thereafter, the Veteran was afforded a VA contracted examination in February 2017.  Following claims file review and examination, the February 2017 examiner opined that the Veteran currently does not meet the criteria for major depressive disorder and concluded that these symptoms are well accounted for by bipolar disorder.  

Here the Board finds the opinion of the February 2017 VA contracted examiner to be more probative evidence as the examiner reviewed the claims file and provided a rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board addresses the credibility and competency of the Veteran's statements, and concludes the major depressive disorder discussion, in the Conclusion section of this document, below.  

C.  Sleep Apnea

The Veteran seeks service connection for sleep apnea secondary to PTSD.  Specifically, during the Board hearing the Veteran contends that his sleep apnea is aggravated and made worse by his service connected PTSD due to stress.  As an alternative, in an April 2012 statement, the Veteran wrote that he was resubmitting the April 2009 letter, which documents his primary care physician's opinion that multiple non-service connected conditions to include sleep apnea, that is likely the result of the head and body trauma that he experienced after he fell down a flight of stairs during active military service.  

The service treatment records do not reflect the presence of problems related to sleep apnea.  The Veteran's July 1978 separation exam report, and August 1981 exam for ROTC notes the examiner gave a normal clinical evaluation of all systems.  Additionally, on the Reports of Medical History, the Veteran did not report any problems or symptoms related to sleep apnea.  

Subsequent September 1977, May 1986, and March 1990 reports of examination for enlistment purposes and a July 1985 exam for Officer Candidate School shows the examiners gave a normal clinical evaluation of all systems.  Additionally, on the Reports of Medical History, the Veteran did not report any problems or symptoms related to sleep apnea.  This is evidence against his claim because it tends to show that he did not have sleep apnea problems or symptoms of such during service.  

Probative medical records include an October 2007 sleep study report from Doctors Hospital Columbus diagnosed sleep apnea.  In correspondence dated in September 2016, Dr. D., the Veteran's private practitioner, indicated that a thorough review of the Veteran's medical records to include his VA medical records was completed and opined that "it is likely" that the diagnosis of sleep apnea is secondary to the Veteran's service connected PTSD.  Dr. D. did not provide a rationale for the opinion.

In February 2017 the Veteran was afforded a VA sleep apnea examination to determine the etiology of sleep apnea.  According to the Veteran's reports, he started experiencing problems with sleep apnea after falling in 1986.  He reported having had deviated septum surgery after falling as well and started experiencing excessive snoring with excessive daytime tiredness.  Following claims file review and examination of the Veteran, the examiner opined that the Veteran's actual diagnosis is positional sleep apnea and the condition was less likely than not (less than 50 percent probability) related to service.  Specifically, the examiner opined that it is less likely than not that the Veteran's position related sleep apnea is related to the fall down the stairs documented on May 8, 1986 in service.  In so finding, the  examiner noted that the Veteran underwent a sleep study in 2007, which revealed very mild position related sleep apnea, occurring in the supine position only with recommendations to avoid supine sleeping.  The examiner further noted that the Veteran went back for CPAP consultation in October 2007 because he gave a history that he could not sleep in a lateral position due to shoulder problems.  At that time he was prescribed CPAP at 9cm water pressure to correct position related sleep apnea.

The examiner also opined that positional sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service
connected PTSD.  The examiner explained that there is no medical correlation between the Veteran's PTSD and position related sleep apnea.  It is less likely than not that the Veteran's sleep apnea is related to PTSD including medication to treat the disability.  In so finding, the examiner concluded that according to the Veteran's sleep study, sleep apnea occurred when sleeping supine, which is corrected by not sleeping supine.  

The Board addresses the credibility and competency of the Veteran's statements, and concludes the sleep apnea discussion, in the Conclusion section of this document, below.  

D.  Bilateral Shoulders

The Veteran seeks service connection for a bilateral shoulder disability he contends is related to a fall that occurred during Officer Candidate School.  In an April 2012 statement, the Veteran wrote that he was resubmitting the April 2009 letter, from his primary care physician, Dr. A.T. M., which in part, reflects Dr. M.'s opinion that his bilateral shoulder condition is likely the result of the trauma that he experienced after he fell down a flight of stairs during active military service.  There is no further discussion concerning the opinion.

Additionally, during the Board hearing, the Veteran testified that between September 1977 and July 1978 he tripped and fell down a flight of concrete steps injuring his head and shoulders.  The Veteran further explained that he was found by someone who escorted him to the infirmary and he had surgery on both shoulders and was advised the injury was related to the fall.  

An April 1978 service treatment record shows the Veteran reported with complaints of shoulder pain.  A May 1985 service treatment record shows the Veteran presented with multiple complaints to include shoulder pain.  He was diagnosed with muscular shoulder pain.  An undated service treatment record reflects the Veteran reported with complaints of shoulder pain.  He was diagnosed with muscular shoulder pain.  A May 1986 service treatment record shows the Veteran was treated for a head injury, specifically laceration of the scalp.  The examination report indicates that there was no injury to an extremity, joint, or the face.

The Veteran's July 1978 separation exam report notes the examiner gave a normal clinical evaluation of the upper extremities on separation examination.  Additionally, on the Report of Medical History, the Veteran denied having or having had painful joints, or bone, joint, or other deformity.  

The service treatment records do not reflect the presence of shoulder problems.  The Veteran's July 1978 separation exam report notes the examiner gave a normal clinical evaluation of all systems.  Additionally, on the Report of Medical History, the Veteran denied having or having had painful joints, or bone, joint, or other deformity.  Additionally, reports of medical exams dated in August 1981 for ROTC, September 1977, July 1985, May 1986, and March 1990 show the examiner gave a normal clinical evaluation of the upper extremities.  Additionally, on the Reports of Medical History, the Veteran denied having or having had painful joints, or bone, joint, or other deformity.  This is evidence against his claim because it tends to show that he did not have shoulder problems or symptoms of such during service.  

During the September 2016 Board hearing, the Veteran testified to having SLAP procedure on shoulders 6 or 7 years ago.  He explained that following the injury he continued to experience giving out during physical activities to include exercising and pull ups.  He explained that he did not seek treatment post-service for many years because he did not have medical insurance or the financial stability to support treatment.  
Post-service pertinent evidence of record includes a March 2009 statement from Mrs. D.G.H., LPC, who is also the Veteran's spouse.  Mrs. H. explained that it is very difficult for the Veteran to complete activities of daily living to include personal hygiene, dressing himself, and preparing his own meals as a result of is limited mobility.

Private treatment records from Dr. B. of the Hughston Clinic include an April 2006 private treatment record, which reflects the Veteran reported with left shoulder pain.  A MRI of the left shoulder identified rotator cuff tendinosis, mild subdeltoid bursitis, AC joint degenerative change, and labral tear and detachment with associated degenerative changes involving the anterior superior and posterior superior aspects of the labrum consistent with a SLAP tear.  In May 2006, the Veteran underwent left shoulder arthroscopic surgery.

A July 2007 private treatment record from Dr. B. reflects the Veteran reported with right shoulder pain.  A MRI of the right shoulder identified moderate rotator cuff tendinosis, mild proximal biceps tendinosis, moderate bursitis, moderate degenerative change about the AC joint, and a SLAP lesion involving the anterosuperior and posterosuperior aspects of the labrum with tear and detachment.

Additionally, noting that the Veteran underwent surgery on both shoulders, in an April 2009 letter from Dr. M., it is indicated that the Veteran complains of bilateral shoulder pain as a result of sleeping on either shoulder.      

In February 2017 the Veteran was afforded a VA examination to determine the etiology of bilateral shoulder condition.  The examiner diagnosed left shoulder impingement syndrome, right bicipital tendonitis, bilateral labral tear, bilateral subacromial/subdeltoid bursitis, and bilateral acromioclavicular joint osteoarthritis.  
The examination report indicates the Veteran reported that he injured his shoulders years ago during service.  He was unable to recall the exact time, but he fell down the stairs in 1987 at Officer Candidate School and believed the fall also injured his shoulders.  He reported having bilateral shoulder surgeries and was unable to recall the dates.  He reported current symptoms of limited range of motion due to surgery and having bilateral shoulder pain daily.
The February 2017 VA examination report notes that according to medical records, the Veteran was diagnosed with left rotator cuff tendinosis, mild subdeltoid bursitis, AC DJD and labral tear per MRI dated April 11, 2006.  The Veteran underwent surgery to his left shoulder to repair the labral/SLAP tear and AC arthrosis per the surgical report.  The Veteran was diagnosed with right rotator cuff tendinosis, subdeltoid bursitis, AC DJD, bicep tendinosis, and labral tear per MRI dated July 28, 2007.  The examiner noted that the Veteran's service treatment record show he fell and suffered a scalp laceration requiring sutures on May 8, 1986.  At that time, there was no documentation of shoulder or joint injuries noted.  In so finding, the examiner concluded that it was less likely than not that the Veteran's bilateral shoulder conditions are related to the fall on May 8, 1986, April 1978 and May 1985 reports of shoulder pain, or the May 1985 diagnosis of muscular shoulder pain.

III.  Conclusions 

In light of the forgoing, the Board finds that entitlement to service connection for sleep apnea, bilateral shoulder, and major depressive disorder disabilities is not warranted.  The preponderance of evidence is against a finding that the nexus element has been met, to include consideration of secondary service connection related to service-connected PTSD disability.  As discussed above, there was no evidence of a diagnosis or symptoms indicated to be related to sleep apnea during service, and the record does not show a competent diagnosis of sleep apnea until October 2007 as shown in a private treatment record, decades following separation from military service.  Furthermore, as discussed above, concerning the issue of sleep apnea, there is evidence in favor of the claim and evidence against the claim.  First, in favor of the claim is the September 2016 private opinion of Dr. D. who noted review of the Veteran's medical records to include his VA medical records and opined that "it is likely" that the diagnosis of sleep apnea is secondary to the Veteran's service connected PTSD.  Dr. D. did not provide a rationale for the opinion and his opinion is therefore provided minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

On the contrary, is the February 2017 unfavorable VA medical opinion.  The examiner opined that the Veteran's actual diagnosis is positional sleep apnea and opined that the condition is less likely than not related to the fall down the stairs documented on May 8, 1986 in service.  In so finding, the examiner noted that the Veteran underwent a sleep study in September 2007, which revealed very mild position related sleep apnea, occurring in the supine position only with recommendations to avoid supine sleeping.  The examiner concluded that the Veteran's positional sleep apnea is specifically attributed to sleeping in the supine position finding that the diagnosed position related sleep apnea, occurs in the supine position only and the Veteran can therefore avoid supine sleeping.  The Board finds the opinion of the February 2017 VA practitioner highly probative evidence against the claim because it includes a logical rationale supporting the conclusion.  

With respect to the Veteran's diagnosed shoulder disabilities, as discussed above service treatment records show the Veteran presented with complaints of shoulder pain on several occasions and was assessed with muscular shoulder pain in May 1985.  

Although the record includes evidence of shoulder pain in service, the collective medical evidence of record indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a bilateral shoulder disability that may be associated with an in-service event, injury, or disease.  Significantly, the February 2017 VA examiner noted the Veteran's reports that he initially injured his shoulder and his head in service during Officer Candidate School however, a review of the service treatment records show the Veteran fell and suffered a scalp laceration, requiring sutures on May 8, 1986.  At that time, there was no documentation of shoulder or joint injuries and the examiner concluded that it was less likely than not that the Veteran's current bilateral shoulder conditions, first clinically diagnosed in 2006 and 2007 many years after service, are related to the fall on May 8, 1986, and the service treatment records dated in April 1978, and May 1985 reports of shoulder pain, or the May 1985 diagnosis of muscular shoulder pain.

Concerning major depressive disorder, the Board finds the opinion of the February 2017 VA practitioner highly probative evidence against the claim because it includes a logical rationale supporting the conclusion.  Specifically, the January 2015 contracted VA examiner diagnosed major depressive disorder however was unable to opine as to the etiology of the condition.  As discussed above, the examination report indicates that the clinician is unable to differentiate the level of occupational and social impairment that is caused by each mental disorder PTSD, depression, and alcohol abuse.  

In this regard, the Board finds the February 2017 VA contracted examiner's findings and medical opinions are entitled to significant probative weight because the physician examined the Veteran and provided a conclusion based on an accurate characterization of the evidence of record, including the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Additionally, concerning the shoulder disabilities the February 2017 VA contracted opinion is considered more probative than the April 2009 private opinion of Dr. M. that the Veteran's bilateral shoulder condition is likely the result of the trauma that he experienced after he fell down a flight of stairs during active military service, without any reasoning to support this conclusion.  Id.

Particularly probative are the medical records prior to the April 2006 clinical diagnosis of left shoulder disability, July 2007 clinical diagnosis of right shoulder disability, the October 2007 diagnosis of sleep apnea, and the Veteran's own reports of onset many years after service.  The Veteran's affirmative statements as documented in his available medical records since service discharge, as well as the absence of notations in such records where he would have been expected to report symptoms related to an onset of bilateral shoulder disabilities, until he had surgery many years later in 2006 and 2007, are highly probative as to the nature and timing of his symptoms and injuries.  Although the absence of treatment related specifically to an in service incident does not prove the absence of symptoms, the Board infers that any symptoms were no more than temporary or intermittent before the Veteran reported chronic symptoms, which lead to surgery in 2006 and 2007.  It would be expected that, if the Veteran had been having long-term or ongoing aggravating pain or other symptoms, and particularly since onset in service, decades earlier, he would have reported it much earlier than what is recorded in the record.  Specifically, on the multiple reports of medical history associated with the service treatment records.

In this regard, the Board is not rejecting the Veteran's reports of symptoms due solely to a lack of corroborating records; instead, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

To the extent that the Veteran believes his sleep apnea and bilateral shoulder condition condition is related to military service or to his service-connected PTSD disability, the Board finds any lay opinion to this effect to not be competent evidence.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether this opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether current sleep apnea and bilateral shoulder disabilities are related to PTSD, or diagnosis provided many years post-service discharge is not a simple question subject to non-expert opinion evidence.  Whether one medical condition causes or worsens another is not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that his sleep apnea is caused by or worsened by another medical condition, his opinion is not competent evidence.  

In this regard, the Board acknowledges the testimony of the Veteran's spouse during the Board hearing to include her profession as a licensed counselor as well as her personal observations of the Veteran's symptoms.  She testified that she has been married to the Veteran since 2001 and noticed him snoring in 2001.  She also testified that the Veteran's snoring worsened over time and also that he would wake up sweating and reporting nightmares.  This testimony is afforded only very minimal probative value as it does not provide evidence of causation or aggravation of the Veteran's sleep apnea by his PTSD but rather is evidence that he may exhibit symptoms of both when awakening.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As explained above, as to the sleep apnea disability, the only theory that is reasonably raised by the Veteran's contentions or the evidence of record is that the condition is secondary to the service-connected PTSD disability.  Thus, reading the February 2017 VA contracted examiner's opinion as a whole and in the context of the evidence of record, the underlying rationale that the Veteran's current sleep apnea disability, is related to sleeping in the supine position and is thus positional sleep apnea, is less likely than not related to service-connected PTSD is probative.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  To include more probative than the September 2016 private opinion of Dr. D who noted review of the Veteran's medical records to include his VA medical records and opined that "it is likely" that the diagnosis of sleep apnea is secondary to the Veteran's service connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, the February 2017 VA contracted medical opinion outweighs the Veteran's more general lay assertions as to the etiology of his sleep apnea as well as the September 2016 private opinion of Dr. D without supporting rationale or explanation for the conclusion.

In this regard, concerning entitlement to direct service connection, as discussed above, the first post-service evidence of diagnosis of sleep apnea is an October 2007 private treatment record.  Further, the service treatment records, to include his separation report of medical history and examination, are devoid of reference to complaint of, symptoms, treatment, or diagnoses of problems related to sleep apnea, and all systems were normal on the separation examination.  For these reasons, the Board concludes that the preponderance of evidence is against granting service connection as having onset during service or as having been directly caused by service.  

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection for major depressive disorder, sleep apnea, and bilateral shoulder disabilities on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for panic disorder with social phobia is granted.

Entitlement to service connection for major depressive disorder is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral shoulder disability is denied.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims of entitlement to service connection for alcohol dependence disorder, bipolar disorder, and hyperhidrosis.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the AOJ's actions, the Board finds that there has not been substantial compliance with the January 2017 remand directives, necessitating further remand of these matters.


A.  Bipolar Disorder and Alcohol Dependence

The Veteran seeks service connection for bipolar disorder and alcohol dependence, secondary to service-connected PTSD.  During the September 2016 Board hearing, the Veteran and his wife testified that he was diagnosed with bipolar disorder in 2001.  The Veteran and his wife also stated that his wife is a licensed professional counselor and played a significant role in recognizing the Veteran's symptoms to include mood swings, catatonic state of unresponsiveness, verbal and physical abuse, panicking and hyper activity.  

As detailed in the prior Remand, the Board instructed the AOJ to undertake additional development to include obtaining medical opinions to address the etiology of alcohol abuse dependence and bipolar disorder.  Pursuant to the Board's remand directives, the examiner was to provide an opinion addressing whether any identified alcohol abuse dependence and bipolar disorder presented during the period on appeal was caused or aggravated (i.e. chronically worsened) by the Veteran's service-connected PTSD disability.  

In compliance with the Board's remand directives, the Veteran was afforded a VA examination to determine the etiology of alcohol abuse dependence and bipolar disorder.  Of record are February 2017 VA medical opinions and examination reports.  Upon review of the February 2017 medical opinions, the Board finds that they are inadequate to rely upon in this case.

Concerning alcohol abuse dependence, post-service treatment records dated in December 2001 from the Bradley Center of St. Francis, show that the Veteran was diagnosed with Axis I alcohol dependence.  He was admitted the Bradley Center's intensive outpatient alcohol and drug treatment program on November 14, 2001 and discharged on December 6, 2001.

During the April 2011 VA PTSD examination, the Veteran reported following the traumatic event in service, he started to drink alcohol becoming intoxicated daily for a number of years and that he stopped consuming alcohol approximately one year ago.  The examiner diagnosed alcohol use in early, sustained remission.  
As discussed in the Board's prior Remand, he January 2015 PTSD examination does not mention bipolar disorder or panic disorder, however the examiner did diagnose alcohol abuse merely noting that "alcohol abuse involves abuse of alcohol" but did not discuss whether or not alcohol abuse was separate from the diagnosis of PTSD, attributable to service, or caused by or aggravated by service-connected PTSD.  The January 2015 examiner also diagnosed major depressive disorder but did not discuss whether the disorder was separate from the diagnosis of PTSD, attributable to service, or caused by or aggravated by service-connected PTSD.

The February 2017 examination report notes the Veteran was in treatment at the Bradley Center around 2002.  He reported periods of time when he was dependent on alcohol to include multiple arrests due to alcohol related incidents.  He also reported that he "still gets drunk" a few times a month, and he drinks and "goes overboard."  The examiner opined that the Veteran does not appear to meet criteria for an alcohol use disorder at this time.  The practitioner did not provide a rationale for this opinion.  Accordingly, on remand, the AOJ should obtain an addendum medical opinion.  

Concerning bipolar disorder, the February 2017 VA examiner did not provide an opinion as to whether or not bipolar disorder is caused or aggravated by service-connected PTSD.  Instead, the February 2017 VA examiner noted the requested opinion of whether any diagnosed bipolar disorder and alcohol abuse disorder was caused or aggravated by service-connected PTSD and concluded that while there is documentation that the Veteran has bipolar disorder, there is no evidence that the condition clearly and unmistakingly existed prior to service, and therefore an opinion on whether or not the bipolar disorder was aggravated beyond its natural progression cannot be provided.  The Board notes that the opinion is unresponsive to what the Veteran is claiming.  Here, an opinion is required to determine whether bipolar disorder is caused or aggravated (i.e. permanently worsened) by service-connected PTSD.  Accordingly, this claim is remanded to obtain an adequate examination and opinion.


B.  Hyperhidrosis

Finally, the Veteran seeks service connection for hyperhidrosis secondary to PTSD and medication he takes to treat PTSD symptoms.  Specifically, the Veteran contends that he suffers from excessive sweating due to heat intolerance as a result of medications to include Prozac and Lamictal, which are prescribed by his private physician.  

In an April 2009 letter from Dr. M., it is indicated that the Veteran complains of multiple symptoms to include excessive sweating.  Dr. M. opined that this symptom is a side effect and a "direct result of and consistent" with the various medications he is taking to include Synthroid, Oxycodone, Zoloft, Baclofen, Xanax, Klonopin, Abilify, Caduet, Mobic, and Tramadol.  Notably, on the contrary, during the November 20, 2007 therapy session, Dr. D. indicated that the Veteran was tolerating current combination of medication well with no signs of side effects or complications.   

As indicated by the Board's prior Remand, review of the medical evidence of record does not show a specific diagnosis of a sweating disorder or hyperhidrosis.  In light of the foregoing, the Board determined that in consideration of the Veteran's contentions, and the April 2009 medical opinion of Dr. M, and although there is no indication in the evidence of record that he has been diagnosed with a specific disorder related to excessive sweating, on remand, the Veteran should be afforded a VA examination to obtain a medical opinion addressing whether his reported symptoms of excessive sweating are in fact attributable to his service-connected PTSD or a known clinical diagnosis, and, if so, to obtain an etiology opinion for each diagnosed condition.  

In February 2017 examination and an addendum medical opinion was obtained to determine the etiology of any sweating disability.  Upon review of the February 2017 Disability Benefits Questionnaire (DBQ), the Board finds that it is inadequate to rely upon in this case.  The examination report shows the Veteran reported he started having hyperhidrosis after he started taking PTSD medication (approximately 10 years ago).  The Veteran stated he sweats profusely all over his body to the point where his clothes are saturated and that any activity caused the sweating.  He admitted to discussing this with his PTSD provider, but did not change the medication.  Following claims file review and examination of the Veteran, the examiner concluded that he did not have a current skin condition related to sweating.  The Board finds the examination is inadequate in that the examiner concludes that the Veteran does not have a skin condition, specifically indicating that the Veteran does not have any of the skin conditions listed in the DBQ, none of which are relevant to the Veteran's claim, which is that he has hyperhidrosis due to PTSD or medication for PTSD.  The report is unresponsive to the Veteran's claim.  Thus, on remand another examination and opinion is necessary.

Given the evidence, with regard to the Veteran's claims for disability, the Board finds that additional VA medical examination and opinion are required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2017 VA practitioner, if he is unavailable, to another appropriate practitioner-with respect to the Veteran's claim of service connection for alcohol abuse disorder and bipolar disorder.  The practitioner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has alcohol abuse dependence and/or bipolar disorder during the appeal period that was caused by his service connected PTSD or bipolar disorder that had onset during or was directly caused by his active service.  

(b)  If the reviewer determines that alcohol abuse dependence and/or bipolar disorder during the appeal period was not caused by his service connected PTSD, then the reviewer must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a alcohol abuse dependence and/or bipolar disorder during the appeal period that was chronically worsened by his service connected PTSD.  

2.  If the reviewer finds that the Veteran's alcohol abuse dependence and bipolar disorder is/are not caused or chronically worsened by his service-connected PTSD, then he or she must provide a complete rationale upon which his or her opinion is based.  The rationale must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the reviewer determines that an opinion cannot be provided without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the reviewer should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

The reviewer should be informed that an opinion based on whether the condition existed prior to service is not at issue.  Here, an opinion is required to determine whether bipolar disorder is caused or aggravated (i.e. permanently worsened) by service-connected PTSD.

3.  Ensure that the Veteran is scheduled for a VA examination, to determine whether he has a disability manifested by excessive sweating (also claimed as hyperhidrosis) during the course of his claim and appeal that was caused or chronically worsened by service connected PTSD or a psychiatric disability other than PTSD, to include medications used to treat that disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had chronic excessive sweating caused by his service connected PTSD disability, to include medications prescribed to treat that disability.  

(d)  If the examiner determines that chronic excessive sweating has not been caused by the Veteran's his service connected PTSD to include medication to treat that disability, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had chronic excessive sweating that has been worsened by his service connected PTSD to include medication to treat that disability.  

4.  Then, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


